 1
                                                                                             k

 2
 3                                                                        AUG 19 2019
 4
                                                                                      1 ~~


 5
 6
 7
 8                                    UNITED STATES DISTRICT.COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                            Case No.: ~:~ ~ ~ '' .> ~ ~~— ~1~I"
11
                                Plaintiff,                 ORDER OF DETENTION PENDING
12                                                         FURTHER REVOCATION
                        v.                                 PROCEEDINGS
13                                                        (FED. R. CRIM.P. 32.1(a)(6); 18
           ~I                            ~~~               U.S.C. § 3143(a)(1))
14                           ~1
           V
                              Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the C~+~,~'''~ ~                District of
18   ~, ~;~~n~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~         The defendant has not met his/her burden of establishing by clear and
23               convincing evidence that he/she is not likely to flee if released under 18
24               U.S.C. § 3142(b) or (c). This finding is based on the following:
25              (~           information in the Pretrial Services Report and Recommendation
26              (~           information in the violation petition and reports)
27              (1(,)        the defendant's nonobjection to detention at this time
28               O           other:


                                                      1
 1           and/ or
 2 B.(~      The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
             safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6          (~)    information in the Pretrial Services Report and Recommendation
 7          (~     information in the violation petition and reports)
 8          (~     the defendant's nonobjection to detention at this time
 9           O     other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~.-~••S"~ ~ ~ ~ Z~~ t
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
